  Case 3:20-cv-00945-B-BH Document 10 Filed 06/17/20                 Page 1 of 2 PageID 34



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

MARKEISHA D. SPRIGGS,                           )
         Plaintiff,                             )
vs.                                             )    No. 3:20-CV-945-B-BH
                                                )
MEGAN J. BRENNAN,                               )
Postmaster General,                             )
             Defendant.                         )    Referred to U.S. Magistrate Judge


                ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and Conclu-

sions of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of

the Court. The case will be dismissed by separate judgment for failure to prosecute or comply with

court orders.

       SO ORDERED this 17th day of June, 2020.




                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE
Case 3:20-cv-00945-B-BH Document 10 Filed 06/17/20   Page 2 of 2 PageID 35




                                   2
